Per Curiam:
This record is remanded to the lower court with direction to find the actual market value of the proijerty being assessed and then allocate that value to land and improvements. See Baldwin Tax Assessment Appeal, 211 Pa. Superior Ct. 469, 237 A. 2d 239 (1968).
The attention of the lower court is directed to the fact that the appeal filed with it was only from the 1964 assessment, whereas its order included “. . . the year 1964 and all succeeding years . . .”
Record remanded with a procedendo.
Ervin, P. J., and Wright, J., took no part in the consideration or decision of this case.